UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7325


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANTHONY LAMAR SNIPE,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:02-cr-00833-PMD)


Submitted:    November 6, 2009              Decided:   December 11, 2009


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Lamar Snipe, Appellant Pro Se. Peter Thomas Phillips,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Anthony Lamar Snipe appeals the district court’s order

denying   his     motion    for   a   sentence   reduction    under    18   U.S.C.

§ 3582(c)(2) (2006).          We have reviewed the record and find no

reversible error.          Accordingly, we affirm the district court’s

order.      United States v. Snipe, No. 2:02-cr-00833-PMD (D.S.C.

June 29, 2009).            We dispense with oral argument because the

facts    and    legal   contentions     are   adequately     presented      in   the

materials      before   the   court     and   argument   would   not     aid     the

decisional process.

                                                                         AFFIRMED




                                         2